                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

H&E EQUIPMENT SERVICES, INC.,                         )
                    Plaintiff,                        )        AMENDED
                                                      )    DEFAULT JUDGMENT
v.                                                    )
                                                      )       No. 5:19-CV-361-FL
OAK CITY CONTRACTING, LLC and                         )
DUSTIN CRITTENDEN                                     )
                    Defendants.                       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for default judgment and motion to alter judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders entered
March 25, 2020 and April 28, 2020, for the reasons set forth more specifically therein, plaintiff’s
motion for default judgment is granted in part and denied in part. The court awards plaintiff damages
in the amount of $285,930.55 and $625.00 in costs. Defendants are jointly and severally liable for
the total amount of damages and costs. It is further ORDERED that post-judgment interest on
amounts awarded shall accrue at the rate specified in 28 U.S.C. § 1961.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court awards
$42,889.58 in attorney’s fees to plaintiff, for which only defendant Oak City is liable.

This Judgment Filed and Entered on April 29, 2020, and Copies To:
Rebecca A. Knudson / Jason R. Harris (via CM/ECF Notice of Electronic Filing)

April 29, 2020                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 5:19-cv-00361-FL Document 21 Filed 04/29/20 Page 1 of 1
